DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 12/20/2018 and 2/23/2018 are acknowledged and has been considered.

Drawings
The drawing submitted 12/8/2017 are acknowledged and acceptable.

Claim Objections
Claims 10 is objected to because of the following informalities:  In line 4 of claim 10, “anvil pivotably is” should be “anvil is pivotably”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 11, 13, 18, 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim 10 recites the limitation "second pin" in line 3 and further refers to a third and fourth pivot axis.  There is insufficient antecedent basis for this limitation in the claim.  Note that the claims do not reference the required 1st pin or 1st and 2nd pivot axes.

Claim 11 recites the limitation "said anvil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that Examine assumes claim 11 was intended to depend from claim 10 (which introduces said anvil).

Claim 18 recites the limitation "fifth pivot axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes that claim 18 was intended to depend from claim 10, which already indicates the necessary 1st – 4th pivot axes.

Claim 29 recites the limitation "said ejection module" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 27-29 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Komerska et al. (U.S. Patent 2,756,091).

In regards to claim 1, Komerska et al (henceforth referred to as Komerska) disclose an ejector rack for releasably supporting a store (see figures 1 and 2), the store having at least one lug for enabling removable engagement of the store with the ejector rack.  Komerska teaches hooks to engage a lug of some type of military stores, the ejector rack comprising:
a housing.  Komerska teaches framing and structure housing the other components as shown, including:
a lug engaging and releasing mechanism configured for selectively and releasably engaging the lug, and movable between a lug engaging position and a lug releasing 
a locking and unlocking mechanism actuable between a locking position, for reversibly locking said lug engaging and releasing mechanism in said lug engaging position, and an unlocking position, for enabling the lug engaging and releasing mechanism to adopt said lug releasing position.  The device of Komerska includes items 38, 44, 45 among others, making up a locking mechanism for the lug engaging portion (col. 3, lines 51-75);
an actuation system for reversibly actuating said locking and unlocking mechanism.  Depicted as items 75, 64 and others, Komerska teaches an actuation system for the locking means; and
wherein the locking and unlocking mechanism is configured, in operation of the ejector rack, for supporting part of a load applied by the store via the lug to the lug engaging and releasing mechanism in said lug engaging position.  The configuration of the locking and unlocking mechanism of Komerska engages with and supports a portion of the lug load.

In regards to claim 2, Komerska discloses that in the lug engaging position, the lug engaging and releasing mechanism is in load bearing contact with the locking and unlocking mechanism.  The hook means of Komerska is in load bearing contact with the locking and unlocking means.  Note that the device counters lug loads torque on the pivot axis of the lug engaging hook.

In regards to claim 3, Komerska discloses that in the locking position, said locking and unlocking mechanism are geometrically locked via the load.  The linkages of the locking and unlocking mechanism of Komerska are geometrically locked when the device is in the locked position.

In regards to claim 4, Komerska discloses that the lug engaging and releasing mechanism comprises a first kinematic chain, comprising a stressed link pivotably connected to a hook element via a first pin (item 35), wherein the stressed link is further pivotably mounted to said housing at a fixed first pivot axis (item 39), and the hook element is pivotably mounted to the housing at a fixed second pivot axis (item 18).  Komerska teaches linkages that constitute “stressed link” and are connected to the hook and to the housing as claimed.

In regards to claim 5, Komerska discloses including at least one of the following:
wherein said hook element comprises a C- or U-shaped engagement portion (Komerska teaches a C shaped hook), configured for engaging said lug when pivoted about the second pivot axis to an engagement position, and for disengaging from the lug when pivoted away from the engagement position to a released position.  The hook pof Komerska operates as claimed;
the hook element further comprising an extension having a first abutment surface and a second abutment surface generally inclined to one another, and joined together via a rounded lateral edge, the extension projecting in a direction towards the locking and unlocking mechanism.  The hook element of Komerska has a projecting arm that 

In regards to claim 9, Komerska discloses that the locking and unlocking mechanism is configured to function as a toggle mechanism, wherein a relatively small force applied thereto maintains said locking and unlocking mechanism at the locked position while concurrently enabling a much larger force corresponding to said load to be resisted by said locking and unlocking mechanism.  The device of Komerska is held in a locked position via the associated links under relatively small force while holding much larger load in the hook(s).

In regards to claim 27, Komerska discloses an air vehicle comprising at least one ejector rack as defined in claim 1.

In regards to claim 28, Komerska discloses a method for releasably supporting a store, the store having at least one lug, the method comprising:
(a)    providing at least one ejector rack as defined in any one of claims 1 to 26 claim 1;
and
(b)    engaging the lug with respect to the lug engaging and releasing mechanism to thereby urge the locking and unlocking mechanism to the locking position.  Komerska teaches a ejector rack per claim 1 and further engagement of lugs urging the device into the locked position.

In regards to claim 29, Komerska discloses at least one of the following:
step (c), including -selectively operating the actuation system to thereby actuate said locking and unlocking mechanism to enable the locking and unlocking mechanism to adopt the unlocking position, thereby enabling the lug engaging and releasing mechanism to release the lug therefrom;
Komerska fails to teach in step (b), a plurality of said ejection modules are in a pre-stressed condition and in abutment with the engaged stores.  However, Peterson teaches an stores rack including an ejection system (see figures 5a-8) with “ejection modules”.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an ejection system in/on the Komerska stores rack as taught by Peterson, to allow for an emergency release of the stores;
step (c), including selectively operating the actuation system to thereby actuate said
locking and unlocking mechanism to enable the locking and unlocking mechanism to adopt the unlocking position, thereby enabling the lug engaging and releasing mechanism to release the lug therefrom, and wherein in step (b), a plurality of said ejection modules are in a pre-stressed condition and in abutment with the engaged stores, and wherein in step (c).  Komerska teaches operation of the lugs to an unlocked position and ultimately, as modified by Peterson, initiate ejection modules to release stores;
said plurality of said ejection modules forcibly eject the stores from the ejector rack.  Komerska teaches actuating the locking and unlocking device to an unlocked position and utilizing the ejection means to release the stores.

In regards to claim 32, Komerska discloses an ejector rack for releasably supporting a store (see figures 1 and 2), the store having at least one lug for enabling removable engagement of the store with the ejector rack.  Komerska teaches hooks to engage a lug of some type of military stores, the ejector rack comprising:
a housing.  Komerska teaches framing and structure housing the other components as shown, including:
a lug engaging and releasing mechanism configured for selectively and releasably engaging the lug, and movable between a lug engaging position and a lug releasing position, the lug engaging and releasing mechanism comprising a hook element, the hook element having an extension. As shown in figures 1 and 2, Komerska teaches hooks (items 21) that move from engaging a lug to releasing the lug;
a locking and unlocking mechanism actuable between a locking position, for reversibly locking said lug engaging and releasing mechanism in said lug engaging position, and an unlocking position, for enabling the lug engaging and releasing mechanism to adopt said lug releasing position, said locking and unlocking mechanism comprising a roller.  The device of Komerska includes items 38, 44, 45 among others, making up a locking mechanism for the lug engaging portion (col. 3, lines 51-75); and
an actuation system for reversibly actuating said locking and unlocking mechanism.  Depicted as items 75, 64 and others, Komerska teaches an actuation system for the locking means;

wherein in said locking position, said roller is in abutting contact with said extension and in load bearing contact therewith, and capable of supporting said part of the load applied by the store via the lug.  The configuration of the locking and unlocking mechanism of Komerska engages with and supports a portion of the lug load

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peterson et al. (U.S. Patent 4,049,222).

In regards to claim 24, Peterson discloses an ejector rack for releasably supporting, and selectively ejecting forcibly, a store therefrom, the store having at least one lug for enabling removable engagement of the store with the ejector rack, the ejector rack comprising an ejector system comprising at least one ejection module, each ejection module configured for storing elastic potential energy therein, and for utilizing the stored potential energy for forcibly ejecting the store when the store is released from the ejector rack.  Peterson teaches a aircraft store holding and releasing device with an ejection system including pistons using, in one embodiment, compressed springs to facilitate quick release of an object (see figures).

In regards to claim 25, Peterson discloses at least one of the following:

a plunger element reciprocably movable with respect to a casing and comprising at least one elastic element therebetween, the plunger element being selectively retractable with respect to the casing to any one of a plurality of retracted positions up to a maximum retracted position.  (col. 7, lines 67-69 and col. 8, lines 1-6),
wherein at each said position the at least one elastic element is progressively compressed storing therein said potential energy, wherein said at least one elastic element comprises at least one helical spring.  Peterson teaches use of a spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komerska et al. (U.S. Patent 2,756,091) in view of Mullison et al. (U.S. Patent 3,036,852).

In regards to claim 21, Komerska fails to disclose [a device] for selectively ejecting forcibly the store therefrom, the ejector rack comprising an ejector system comprising at least one ejection module, each ejection module configured for storing elastic potential energy therein, and for utilizing the stored potential energy for forcibly ejecting the store when the store is released from the ejector rack.  However, Peterson et al (henceforth referred to as Peterson) teaches an stores rack including grasping hooks and an ejection system (see figures 5a-8).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an 

In regards to claim 22, Komerska discloses that each ejection module comprising one of the following:
a plunger element reciprocably movable with respect to a casing and comprising at least one elastic element therebetween, the plunger element being selectively retractable with respect to the casing to any one of a plurality of retracted positions up to a maximum retracted position, wherein at each said position the at least one elastic element is progressively compressed storing therein said potential energy; or
a plunger element reciprocably movable with respect to a casing and comprising at least one elastic element therebetween, the plunger element being selectively retractable with respect to the casing to any one of a plurality of retracted positions up to a maximum retracted position.  Komerska as modified by Peterson includes a spring loaded plunger that is selectively retractable (col. 7, lines 67-69 and col. 8, lines 1-6);
wherein at each said position the at least one elastic element is progressively compressed storing therein said potential energy, and, wherein said at least one elastic element comprises at least one helical spring.  Peterson teaches use of a spring.

Allowable Subject Matter
Claims 10, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 10, the closest prior art fails to teach or make obvious, including all the limitations of claim 10, that an anvil pivotably is mounted to said housing at a fixed third pivot axis, and said second link is pivotably mounted to said housing at a fixed fourth pivot axis.  With respect to claim 18, the closest prior art fails to teach or make obvious, including all the limitations of claim 18, a bellcrank pivotably mounted to said housing at a fixed fifth pivot axis, the bellcrank having a long arm and a short arm each extending radially away from said fifth pivot axis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641